       Case 4:19-cv-00347-MW-MAF Document 9 Filed 09/03/19 Page 1 of 11




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION

HARLEY D. ROOT, JR. AND MELISA D.
JOBE,

       Plaintiff,

v.                                            Case No.: 4:19-CV-00347-MW-CAS

WALT MCNEIL, in his official capacity
as Sheriff of LEON COUNTY; and
WES ROBERTS, in his individual capacity,

     Defendants.
____________________________________/

     DEFENDANT ROBERT’S ANSWER AND AFFIRMATIVE DEFENSES
       TO PLAINTIFFS’ FIRST AMENDED COMPLAINT [ECF No. 6]

       Defendant, WES ROBERTS, in his individual capacity (“Detective

Roberts”), by and through undersigned counsel, files this his answer and affirmative

defenses to Plaintiffs’ first amended complaint [ECF No. 6], and states as follows:

                           NATURE OF THE ACTION

       1.    Admitted that Plaintiffs have brought a lawsuit.         To the extent,

however, that the bringing of this action gives rise to any inference Detective Roberts

engaged in any unlawful or tortuous conduct, such inference is denied. Similarly,

Detective Roberts denies Plaintiffs are entitled to any of the relief sought in the

complaint.
      Case 4:19-cv-00347-MW-MAF Document 9 Filed 09/03/19 Page 2 of 11




      2.     Admitted that Plaintiffs have brought a lawsuit.         To the extent,

however, that the bringing of this action gives rise to any inference Detective Roberts

engaged in any unlawful or tortuous conduct, such inference is denied. Similarly,

Detective Roberts denies Plaintiffs are entitled to any of the relief sought in the

complaint.

      3.     Without knowledge, therefore denied.

      4.     Without knowledge, therefore denied.

      5.     Without knowledge, therefore denied.

      6.     Admitted that Wes Roberts was employed by Sheriff McNeil as a

detective on the date listed in Plaintiffs’ complaint. Regarding the remainder of this

paragraph, without knowledge, therefore denied.

                          CONDITIONS PRECEDENT

      7.     Without knowledge, therefore denied.

                    GENERAL FACTS – PLAINTIFF JOBE

      8.     Admitted that in the early morning hours of September 19, 2018, Leon

County Sheriff’s Deputies knocked loudly at the door to an apartment where

Plaintiffs were located. Regarding the remainder of this paragraph, without

knowledge, therefore denied.

      9.     Without knowledge, therefore denied.




                                          2
      Case 4:19-cv-00347-MW-MAF Document 9 Filed 09/03/19 Page 3 of 11




      10.   Admitted that Leon County Sheriff’s Deputies executed a search

warrant at the apartment where Plaintiffs were located, and eventually breached the

front door. Denied that Detective Roberts breached the door. Regarding the

remainder of this paragraph, without knowledge, therefore denied.

      11.   Denied.

      12.   Without knowledge, therefore denied.

      13.   Admitted that while the search warrant was being executed, Plaintiffs

were not free to leave. The remainder of this paragraph is denied.

      14.   Denied.

      15.   Admitted that Plaintiff Jobe suffered injuries. Regarding the remainder

of this paragraph, without knowledge, therefore denied.

      16.   The first sentence is denied. Regarding the second sentence, without

knowledge, therefore denied.

      17.   Without knowledge, therefore denied.

      18.   Denied.

      19.   Denied.

                   GENERAL FACTS – PLAINTIFF ROOT

      20.   Admitted that in the early morning hours of September 19, 2018, Leon

County Sheriff’s Deputies knocked at the door to an apartment where Plaintiffs were




                                         3
     Case 4:19-cv-00347-MW-MAF Document 9 Filed 09/03/19 Page 4 of 11




located and loudly announced “Sheriff’s Office, Search Warrant” several times.

Regarding the remainder of this paragraph, without knowledge, therefore denied.

      21.   Denied.

      22.   Denied that the front door was kicked in. Regarding the remainder of

this paragraph, without knowledge, therefore denied.

      23.   Without knowledge, therefore denied.

      24.   The first sentence is denied. Regarding the second sentence, admitted

that Leon County Sheriff’s Deputies had guns. Regarding the remainder of the

second sentence, without knowledge, therefore denied. The third sentence is denied.

Regarding the fourth sentence, admitted that Plaintiff Root was placed in handcuffs.

The remainder of the fourth sentence is denied. The fifth sentence is denied.

Regarding the sixth sentence, admitted that while the search warrant was being

executed, Plaintiffs were not free to leave. Regarding the remainder of this

paragraph, without knowledge, therefore denied.

      25.   Admitted that Plaintiff Root told Leon County Sheriff’s Deputies that

it was only him and Plaintiff Jobe in the house. Regarding the remainder of this

paragraph, without knowledge, therefore denied.

      26.   Denied.

      27.   Admitted that Detective Roberts read Plaintiff Root his rights, read the

warrant, and removed the handcuffs. The remainder of this paragraph is denied.


                                         4
      Case 4:19-cv-00347-MW-MAF Document 9 Filed 09/03/19 Page 5 of 11




      28.     Denied.

                                  COUNT I
           COMMON LAW FALSE ARREST/IMPRISONMENT
     (brought by both Plaintiffs Root and Jobe against Defendant Sheriff)

      29. – 36.     Detective Roberts is not a party to this Count, and declines to

respond to the allegations as contained therein.

                                  COUNT II
           COMMON LAW FALSE ARREST/IMPRISONMENT
       (brought by Plaintiffs Root and Jobe against Defendant Roberts)

      37.     Detective Roberts reasserts his responses to all applicable foregoing

paragraphs.

      38.     Admitted that Plaintiffs intend to bring a cause of action against

Detective Roberts, but denied that Detective Roberts committed the actions alleged,

or that Plaintiffs are entitled to relief sought in this count or any relief whatsoever.

      39.     Denied.

      40.     Denied.

      41.     Denied.

      42.     Denied.

      43.     Denied.

      44.     Denied.




                                            5
      Case 4:19-cv-00347-MW-MAF Document 9 Filed 09/03/19 Page 6 of 11




                                   COUNT III
                         COMMON LAW BATTERY
              (brought by Plaintiff Jobe against Defendant Sheriff)

      45. – 51.      Detective Roberts is not a party to this Count, and declines to

respond to the allegations as contained therein.

                                    COUNT IV
                          COMMON LAW BATTERY
              (brought by Plaintiff Jobe against Defendant Roberts)

      52.     Detective Roberts reasserts his responses to all applicable foregoing

paragraphs.

      53.     Admitted that Plaintiff Jobe intends to bring a cause of action against

Detective Roberts, but denied that Detective Roberts committed the actions alleged,

or that Plaintiffs are entitled to relief sought in this count or any relief whatsoever.

      54.     Denied.

      55.     Denied.

      56.     Denied.

      57.     Denied.

      58.     Denied.

                                     COUNT V
                           COMMON LAW ASSAULT
                  (brought by Plaintiffs against Defendant Sheriff)

      59. – 64.      Detective Roberts is not a party to this Count, and declines to

respond to the allegations as contained therein.


                                            6
      Case 4:19-cv-00347-MW-MAF Document 9 Filed 09/03/19 Page 7 of 11




                                     COUNT VI
                                     ASSAULT
                  (brought by Plaintiffs against Defendant Roberts)

      65.     Detective Roberts reasserts his responses to all applicable foregoing

paragraphs.

      66.     Admitted that Plaintiffs intend to bring a cause of action against

Detective Roberts, but denied that Detective Roberts committed the actions alleged,

or that Plaintiffs are entitled to relief sought in this count or any relief whatsoever.

      67.     Denied.

      68.     Denied.

      69.     Denied.

      70.     Denied.

                                  COUNT VII
                             EXCESSIVE FORCE
              (brought by Plaintiff Jobe against Defendant Sheriff)

      71. – 81.      Detective Roberts is not a party to this Count, and declines to

respond to the allegations as contained therein.

                                  COUNT VIII
                             EXCESSIVE FORCE
              (brought by Plaintiff Jobe against Defendant Roberts)

      82.     Detective Roberts reasserts his responses to all applicable foregoing

paragraphs.




                                            7
      Case 4:19-cv-00347-MW-MAF Document 9 Filed 09/03/19 Page 8 of 11




      83.    Admitted that Plaintiff Jobe intends to bring a cause of action against

Detective Roberts, but denied that Detective Roberts committed the actions alleged,

or that Plaintiffs are entitled to relief sought in this count or any relief whatsoever.

      84.    Denied.

      85.    Denied.

      86.    Denied.

      87.    Denied

      Detective Roberts denies that Plaintiffs are entitled to the relief sought in their

prayer for relief, or any relief whatsoever.

                           AFFIRMATIVE DEFENSES

      1.     No state or federally protected rights of any Plaintiff have been

infringed or violated.

      2.     Detective Roberts, in his individual capacity, is entitled to qualified

immunity for actions taken pursuant to his discretionary authority, in that his conduct

did not violate any clearly established statutory or constitutional right of which a

reasonable person would have known. Furthermore, at all times material, Detective

Roberts acted in good faith, reasonably and without malice in the course and scope

of his duties towards Plaintiffs.

      3.     Plaintiffs may have been the beneficial recipient of recovery from

collateral sources. Accordingly, Detective Roberts is entitled to setoff from any


                                            8
      Case 4:19-cv-00347-MW-MAF Document 9 Filed 09/03/19 Page 9 of 11




damages award for those payments from collateral sources.

      4.     Any injurious results about which Plaintiffs complain were the result of

Plaintiffs’ own actions or omissions and any award of damages should be reduced

by the pro rata share of fault attributable to Plaintiffs.

      5.     Plaintiffs may have failed to use reasonable and proper efforts to

mitigate damages.

      6.     Any injuries incurred by Plaintiffs are the result of their own actions or

omissions or failure to care for themselves.

      7.     The application of de minimis force, without more, will not support a

claim for excessive force in violation of the Fourth Amendment.

      8.     All actions taken by Detective Roberts were reasonable and privileged

and undertaken for the purpose of self-defense, in the defense of others, or for the

purpose of accomplishing lawful objectives.

      9.     Any threat of or use of restraint or force by Detective Roberts was

lawful and privileged in he was acting in his capacities as a law enforcement officers,

and any actions were reasonable and necessary and applied while effectuating a

lawful detention and/or arrest and while acting in furtherance of a lawful purpose

and justified pursuant to chapter 776, Florida Statutes.

      10.    Pursuant to the provisions of section 768.28, Florida Statutes, Detective

Roberts is immune from suit and liability for Plaintiffs’ state law claims, as Plaintiffs


                                            9
     Case 4:19-cv-00347-MW-MAF Document 9 Filed 09/03/19 Page 10 of 11




will not be able to establish at trial that Detective Roberts acted in bad faith or with

malicious purpose or in a manner exhibiting wanton and willful disregard of human

rights, safety, or property.

      11.    Actions attributable to Detective Roberts at worst constitute mere

negligence which fail to state a claim for violation of an individual’s civil or

constitutional rights under 42 U.S.C. § 1983.

      THEREFORE, having answered Plaintiffs’ first amended complaint, Wes

Roberts, in his individual capacity, hereby invokes his right to trial by jury.

      Respectfully submitted this 3rd day of September, 2019.

                                        /s/ Matthew J. Carson
                                        MICHAEL P. SPELLMAN
                                        Florida Bar Number: 0937975
                                        mspellman@sniffenlaw.com
                                        MATTHEW J. CARSON
                                        Florida Bar No. 827711
                                        mcarson@sniffenlaw.com

                                        SNIFFEN & SPELLMAN, P.A.
                                        123 North Monroe Street
                                        Tallahassee, Florida 32301
                                        Telephone: (850) 205-1996
                                        Facsimile: (850) 205-3004

                                        Attorneys for Defendants




                                          10
     Case 4:19-cv-00347-MW-MAF Document 9 Filed 09/03/19 Page 11 of 11




                        CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been
sent via the Court’s CM/ECF system to counsel of record this 3rd day of September,
2019.

                                     /s/ Matthew J. Carson
                                     MATTHEW J. CARSON




                                       11
